In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that an alternative writ be, and the same is hereby, granted, effective August 25, 1992.
*1452IT IS FURTHER ORDERED by the court that the hearing scheduled for August 27, 1992, before Judge John E. Corrigan of the Cuyahoga County Common Pleas Court, Probate Division, be stayed.
IT IS FURTHER ORDERED by the court that respondents are to show cause on or before September 14, 1992, why the writ of mandamus should not be granted.